Title: To James Madison from Louis-Marie Turreau de Garambouville, 27 November 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 27. Novembre 1806.

M. le Commissaire Général à qui j’avais recommandé la réclamation que vous m’avez addressée le 16. de ce mois, de trois Capitaines de Bâtiments Américains qui ont été employés par le Vaisseau de S. M. l’Eole pour l’accompagner dans la Chesapeak, me répond qu’elles ne Sont appuyées d’aucunes pièces justificatives.
La pièce nécessaire est un compte détaillé certifié des Capitaines & officiers détenteurs, attestant que les objets reclamés ont été fournis ou que le dommage dont on Se plaint a été fait.  Ce compte devrait ensuite être constaté & visé par le Commre. des Relions. commles. de france dans le port où le Capitaine détenu est abordé & ce Serait Sur ce compte ainsi certifié & constaté qu’on pourrait fixer des indemnités ou les règler par expertise en cas de non accord.
Quoique le Commissaire Genl. m’observe qu’il Serait plus Simple & plus expéditif de faire Statuer Sur ces réclamations en france de concert avec le Ministre Plénipotentiaire des Etats-Unis, cependant Si vous préférez faire règler les indemnités ici je les lui recommanderai & je m’empresserai de faire accorder la justice due aux Réclamants
Comme ces protêts & pétitions ne peuvent être d’aucune utilité pour le règlement de ces indemnités Sans la pièce à l’appui, j’ai l’honneur de vous les renvoyer.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération

Turreau

